Citation Nr: 1326580	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee, status post-operative repair.

2.  Entitlement to service connection for a low back disorder, including degenerative joint disease and degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for high blood pressure.

4.  Entitlement to service connection for residuals of heart surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been provided with a VA examination of his claimed back disability and there are no VA medical opinions of record on either his claimed back or left knee disability on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Service treatment records show a history of back and left knee injuries in service which may be related to his current back and left knee disorders; therefore, he should be provided with a VA examination of his claimed back disability and medical opinions should be obtained on the etiology of his current back and left knee disorder on remand.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran has also claimed service connection for high blood pressure, aggravated by his back pain, and service connection for residuals of heart surgery, secondary to his hypertension and/or aggravated by his back pain.  These claims are intertwined with the underlying claim for service connection for a lower back disorder and any appellate action on these claims would be premature at this time.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the other). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the spine.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is requested to provide a diagnosis of any lower back disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lower back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including a football injury in service.  

Consider (1) the October 2006 treatment record noting that the Veteran reported continuous symptoms of lower back aching ever since a back injury playing football in service, (2) the October 2008 physician's statement noting a long history of lower back pain, (3) the Veteran's service treatment records dated June 1984 showing a diagnosis of muscle strain after his back snapped back while bending over a pool table and history of prior back injury in 1979, and (4) the Veteran's service treatment records dated October 1978 showing left lower quadrant pain during football practice

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

The examiner must identify the facts relied on in reaching any opinion provided and provide a full explanation as to why those particular facts support the examiner's conclusions. 

2.  Obtain a VA medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including a football injury in service.  

Consider the Veteran's service treatment records showing left knee treatment for an injury in February 1984; strain of the lateral collateral ligament, possible ACL tear, and exostosis in November 1984; osteochondroma from December 1984 to February 1985; and a knee injury in December 1976.

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

The examiner must identify the facts relied on in reaching any opinion provided and provide a full explanation as to why those particular facts support the examiner's conclusions. 

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. If service connection is established for either back or left knee disabilities, the RO should schedule the Veteran for a cardiology examination to determine the nature and etiology of any hypertension and residuals of heart surgery.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


